Citation Nr: 0516863	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  00-14 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the December 1999 pension award discontinuing the 
veteran's Department of Veterans Affairs (VA) disability 
pension was proper.  

2.  Entitlement to waiver of recovery of an overpayment of VA 
disability pension in the amount calculated as $20,576.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1944.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions rendered by the 
Committee on Waivers and Compromises (Committee) and the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a hearing 
before the Committee in December 1999 and again before the 
Committee via a videoconference hearing at the RO in June 
2000.  

In April 2001, the Board issued a decision that denied the 
veteran claims.  The veteran, in turn, appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In January 2002, the parties to the appeal filed a 
Joint Motion for Remand and to Stay Proceedings.  The basis 
of the Joint Motion was that the veteran had not been 
afforded an opportunity to testify at a hearing before a 
Veterans Law Judge.  In a January 2002 Order, the Court 
granted the joint motion, vacating the Board's decision, and 
remanding the matters to the Board for further proceedings 
consistent with the joint motion.  

Thereafter, in August 2002, the Board remanded the matters to 
the RO in order to afford the veteran an opportunity to 
testify at a hearing before a Veterans Law Judge.  

The record thereafter reflects that a hearing was scheduled 
on May 8, 2003.  On the date of the hearing, the veteran's 
service representative submitted a statement that indicated 
that the veteran wished to withdraw his request for a 
hearing.  Later that month, the RO received a facsimile 
transmission from the veteran that further indicated that he 
wished to withdraw his request for a hearing.  

In August 2003, the Board again remanded this matter to the 
RO in order to satisfy perceived due process notice concerns.  
In February 2005, the RO issued a supplemental statement of 
the case in which it continued the denial of the veteran's 
claims.  Thereafter, the case was forwarded to the Board for 
further review.  


FINDINGS OF FACT

1.  The veteran was awarded disability pension benefits in 
March 1984.

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, that his 
continued eligibility for disability pension benefits was 
based on countable annual family income and that he should 
notify the VA of any changes in marital status and income.  

3.  In September 1994, the veteran reported that he was 
married and living with his spouse.  A copy of the marriage 
certificate is of record.  The RO adjusted the veteran's VA 
pension benefits accordingly.

4.  In August 1995, the veteran submitted a statement 
indicating that he and his spouse were estranged.  The RO 
removed his spouse from his award.

5.  In May 1999, evidence was received by the RO showing that 
the veteran and his spouse resided together in 1996.  There 
was no evidence that the veteran had reported that he and his 
wife had reconciled or that he had reported her Social 
Security income.  

6.  In December 1999, the veteran's pension benefits were 
terminated effective February 1, 1996, based the unreported 
income of the veteran's spouse.  This action created an 
overpayment of $20,576.

7.  The overpayment was created by the veteran's willful 
failure to report his living arrangement with his spouse and 
her receipt of Social Security income, despite his knowledge 
that he was required to do so, and that an overpayment would 
likely result from failure to report the income.  


CONCLUSIONS OF LAW

1.  The debt of $20,576 was properly created and 
discontinuance of the disability pension benefits was proper.  
38 U.S.C.A. §§ 5112, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 3.23, 3.60, 3.660 (2004).  

2.  Waiver of the recovery of overpayment of disability 
pension benefits, in the calculated amount of $20,576, is 
precluded by the veteran's bad faith.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.965(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and duty to assist 
provisions of the VCAA potentially do not apply.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); see also, 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).

Even though the VCAA may not apply, the Board notes that the 
RO informed the veteran of his right to request a waiver, and 
his right to have an oral hearing on the matter.  In its 
August 1999 decision, the Committee cited the relevant 
statutes and regulations and explained its reasons and bases 
for making its decision.  The RO further notified the 
appellant of the relevant statutes and regulations in its 
Statement Of the Case, and Supplemental Statement Of the Case 
issued in connection with the claims.  He was further advised 
of his right of appeal, right to a hearing, and right to 
submit additional supporting argument.  Notice was completed 
following the last remand as to both issues, making VCAA 
notice complete, to the extent it may apply.

The record further reflects that the veteran offered 
testimony in support of his claims during hearings held in 
December 1999 and June 2000.  

Finally, in a March 2004 letter, the veteran was afforded an 
additional opportunity to present evidence or argument in 
support of his claims.  

In sum, the Board finds that he has been adequately notified 
of the relevant statutes and regulations, and has been given 
the opportunity to submit any additional evidence he might 
have to support his claims.  Accordingly, the Board will now 
address the merits of the claims.

II.  Background

In 1984, the veteran was granted VA disability pension 
benefits.  In a March 1984 letter, he was advised that 
pension income was based on his countable income including 
that from Social Security.  At that time of this award, the 
veteran indicated he was not married.  

In several letters from 1985 to 1990, the veteran was advised 
to notify the VA of any changes in income or marital status.  
In May 1991, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, on which he indicated 
that he was married.  He furnished a copy of his marriage 
certificate showing that he married Miriam Bowman in August 
1990.  In April 1992, he submitted an Eligibility 
Verification Report (EVR) indicating he was married not 
living with his spouse but contributing to her income.  In 
October 1994, the veteran submitted a VA Form 21- 686c, 
Declaration of Status of Dependents, a copy of his marriage 
certificate showing that he married Miriam Bowman in August 
1990, and a SSA letter showing SSA income of his spouse.  At 
that time, the veteran's pension benefit was adjusted based 
on countable family income.

In August 1995, the veteran reported that he and his spouse 
were separated and estranged and that his only income was his 
Social Security.  In September 1995, the RO awarded the 
veteran pension based on his countable income from Social 
Security.  

In September 1998, the veteran submitted an EVR showing his 
status as "not married". Thereafter, the veteran continued 
to receive VA pension on the basis of his income from Social 
Security and his medical expenses.  In several award letters, 
the RO also continued to inform the veteran that he must 
notify the VA immediately if there was any change in his 
marital status or in his countable income. 

In May 1999, the veteran submitted a copy of an April 1999 
letter from the Internal Revenue Service (IRS) addressed to 
himself and his spouse at the veteran's address referring to 
their 1996 income.  In an August 1999 letter, the RO proposed 
to reduce the veteran's pension benefits effective February 
1, 1996 as a result of evidence of a change in his dependency 
and increased countable family income.  

In subsequent statements and hearing testimony in December 
1999 and June 2000, the veteran offered several arguments 
against creation of the overpayment.  He contended that his 
spouse, Miriam, used a false identification at the time of 
the marriage, that the marriage was void, that they did not 
share intimate relations; that his alleged spouse left him, 
that he did not know her whereabouts, that she might be dead; 
and that Miriam received a Social Security check but did not 
contribute to the household and used her money separately. 

In a December 1999 VA Report of Contact with SSA, SSA 
confirmed that records indicate that Miriam was alive, 
received SSA benefits, and that her address was the same as 
the that of record for the veteran.

In December 1999, the veteran's VA pension was terminated 
effective February 1, 1996 and he was informed, in writing, 
of the creation of an overpayment in the amount of $20,576 in 
January 2000.  The veteran filed a timely request for waiver 
of the overpayment in February 2000.  The Committee denied 
the veteran's request for waiver in an August 2000 decision.  
The Committee determined that there was bad faith involved in 
the creation of the indebtedness on the grounds that there 
was knowledgeable intention on the veteran's part to seek an 
unfair advantage, that is, not reporting proper marital 
status and continuing to receive disability pension without 
reporting receipt of additional income from spouse.  


III.  Analysis

A.  Creation of Debt

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3(a)(3) (2004).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2004).  
Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272 (2004).  

Under applicable law and regulations, a party who is 
receiving pension must notify VA of any material change or 
expected change in income that would affect entitlement to 
receive, or the rate, of the benefit being paid.  The notice 
must be made when the recipient acquires knowledge that he 
will begin to receive additional income.  38 C.F.R. § 
3.660(a)(1) (2004).  The regulations also provide that a 
veteran's annual income for VA pension purposes includes his 
annual income, and the annual income of his spouse.  A 
veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent for VA pension purposes unless the spouse 
receives reasonable support contributions from the veteran.  
38 C.F.R. § 3.23 (2004).  For the purpose of determining 
entitlement to pension, a person shall be considered as 
living with his or her spouse even though they reside apart, 
unless they are estranged.  38 C.F.R. § 3.60 (2004).  

For purposes of reducing or discontinuing compensation 
benefits, a statement by a claimant/payee setting forth the 
month and year of the change of status which would result in 
a reduction or discontinuance of benefits to that person will 
be accepted to establish the change in status, in the absence 
of contradictory information.  38 C.F.R. § 3.213(a) (2004).  

In this matter, the veteran and his spouse married in August 
1990.  While the veteran's spouse was reported to have 
resided outside of the home for some period of time, the 
evidence indicates that she returned to the home in February 
1996 and continues to reside there with the veteran.  The 
Board acknowledges the veteran's contentions that he and his 
spouse maintain separate lives with only minimal contact with 
each other, that they were not legally married, and because 
he does not receive any financial benefit from her, that her 
income should not be counted for VA pension purposes.  The 
competent evidence, however, does not support his 
contentions.  

In this respect, there is no evidence that his marriage has 
been determined invalid or that his spouse does not reside at 
his address.  Rather, the evidence from Social Security 
indicates that his spouse resides at the same residence as 
the veteran and receives her Social Security checks there.  
Thus, the Board finds that the evidence establishes, for 
purposes of calculating pension rates, that her income is 
countable income for VA pension purposes.  

In this matter, the veteran had an obligation to notify the 
RO of his marital status change in a timely manner and 
receipt of additional countable income in 1996, and it is not 
shown that he actually did so until 1999.  The record 
reflects that he knew of these reporting requirements or was 
advised on several occasions of the requirements.  In view of 
the foregoing, the Board finds that as there is no dispute as 
to the effective date of the event terminating entitlement to 
such benefits, and the effective date of termination was in 
accordance with statutory and regulatory requirements and was 
proper.  Accordingly, the Board concludes that the 
overpayment of VA pension benefits in the calculated amount 
of $20,576 was properly created.  


B.  Waiver of Overpayment

Recovery of overpayments of any benefits should be waived if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.963(a) (2004).  

"Bad faith," according to the applicable regulation, 
generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense and involves 
conduct which although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
which results in a loss to the Government.  See 38 C.F.R. § 
1.965(b)(2).  Misrepresentation of a material fact must be 
more than non-willful or mere inadvertence.  38 C.F.R. § 
1.962(b).  Under 38 C.F.R. § 3.1(aa), fraud means an 
intentional misrepresentation of fact, or the intentional 
failure to disclose pertinent facts, for the purpose of 
obtaining or retaining, or assisting an individual to obtain 
or retain, eligibility for VA benefits, with knowledge that 
the misrepresentation or failure to disclose may result in 
the erroneous award or retention of such benefits.

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience." 38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963(a) and 1.965(a).  In this regard, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, whether 
there was any unjust enrichment, whether there would be undue 
financial hardship to recover the overpayment, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon an erroneous benefit. 38 C. 
F. R. § 1.965(a).  Notwithstanding, evidence of fraud, 
misrepresentation or bad faith must be considered first.

A finding that the appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the appellant is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

A debtor's conduct in connection with a debt arising from 
participation in VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b); See Richards v. Brown, 9 Vet. App. 255, 257 (1996).  
A determination of bad faith is based on the circumstances 
that led to the overpayment, and the actions or omissions 
with respect to reporting the overpayment, as indicated by 
the evidence of record.  See East v. Brown, 8 Vet. App. 34, 
40 (1995).

Turning to the facts of this case, in August 2000 the 
Committee denied the veteran's request for waiver of recovery 
of a $20,576 overpayment because there was "bad faith" 
involved in the creation of the indebtedness.  The Board 
similarly finds that the veteran acted in bad faith by not 
reporting the return of his spouse to his household and her 
income from Social Security.  As noted above, he had been 
repeatedly instructed to report such changes.  

The evidence of record establishes that the veteran's failure 
to report his spouse's return and the receipt of her income 
was not mere inadvertence.  Evidence of record shows that the 
veteran reported to the VA that he and his spouse were 
separated and estranged in August 1995.  However, 
documentation provided by the veteran in 1999 indicates that 
they were residing together in 1996.  The veteran asserted 
that he and his spouse are not legally married, and although 
she receives Social Security payments, he does not receive 
any financial benefit from her and her income should not be 
counted for VA pension purposes.  The Board finds that 
argument unconvincing.  In letters pertaining to his award of 
pension benefits, the RO explained to the veteran with 
particularity that his pension award was based, in part, on 
his marital status and the countable family income.  The 
veteran has been specifically advised on numerous occasions 
for several years that countable income included Social 
Security income of his spouse.  Thus, he was well aware of 
his obligation to report his marital status and all sources 
of income fully and of the relationship between his income 
and his VA pension entitlement, yet he did not report the 
return of his spouse to his household or her receipt of 
Social Security income.  

As such, the Board finds that the veteran knew he had to 
report the change in marital status, the income of his 
spouse, and he knew the consequences of failing to report it.  
His failure to report the change of his marital status and 
his income were the direct cause of the overpayment of VA 
benefits, and represents a willful intention on his part to 
seek an unfair advantage.  Therefore, law precludes waiver of 
the debt of $20,576, regardless of the veteran's current 
financial status or any of the other elements of the standard 
of equity and good conscience to which he refers.  See 38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2004) (directing that considerations of equity and 
good conscience are inapposite where fraud, misrepresentation 
or bad faith is found).  

In summary, the Board finds that the overpayment at issue in 
this case was properly created and is a valid debt.  Narron 
v. West, 13 Vet. App. 223 (1999).  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)




ORDER

The overpayment of VA nonservice-connected pension benefits 
in the originally calculated amount of $20,576 was properly 
created and the discontinuance of pension benefits was 
proper.

Entitlement to waiver of recovery of the overpayment of VA 
nonservice-connected pension benefits in the originally 
calculated amount of $20,576 is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


